         Case 3:20-cv-00684-AC        Document 1       Filed 04/27/20   Page 1 of 27




John M. Coletti, OSB No.942740
Email: john@paulsoncoletti.com
Paulson Coletti Trial Attorneys PC
1022 NW Marshall Street, Ste. 450
Portland, OR 97209
Tel: (503) 226.6361

Richard D. McCune, CA Bar No. 132124*
Email: rdm@mccunewright.com
McCune Wright Arevalo LLP
3281 E. Guasti Road, Suite 100
Ontario, CA 91761
Tel: (909) 557.1250

Taras Kick, CA Bar No. 143379*
Email: taras@kicklawfirm.com
The Kick Law Firm, APC
815 Moraga Drive
Los Angeles, CA 90049
Tel: (310) 395.2988

Kevin Roddy, NYSBA No. 652585*
Email: kroddy@wilentz.com
90 Woodbridge Center Drive, Suite 900
Woodbridge, NJ 07095
Tel: (732) 636.8000
*pro hac vice applications to be submitted

Attorneys for Plaintiff Shante Hayes and the Putative Class




                       IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON – PORTLAND DIVISION

 SHANTE HAYES, individually, and on                   Case No.
 behalf of others similarly situated,

         Plaintiff,
 v.                                                   CLASS ACTION COMPLAINT

 UMPQUA BANK and DOES 1 through 100,

        Defendants.




Page 1 of 27 - Complaint
              Case 3:20-cv-00684-AC        Document 1       Filed 04/27/20     Page 2 of 27




                                  CLASS ACTION COMPLAINT



         Plaintiff Shante Hayes (“Plaintiff”), by her attorneys, hereby bring this class and
representative action against Umpqua Bank and DOES 1 through 100 (collectively “Umpqua” or
“Defendant”).

                                    NATURE OF THE ACTION
         1.       All allegations herein are based upon information and belief except those
allegations which pertain to Plaintiff or her counsel. Allegations pertaining to Plaintiff or her
counsel are based upon, inter alia, Plaintiff’s or her counsel’s personal knowledge, as well as
Plaintiff’s or her counsel’s own investigation. Furthermore, each allegation alleged herein either
has evidentiary support or is likely to have evidentiary support, after a reasonable opportunity for
additional investigation or discovery.
         2.       This is a class and representative action brought by Plaintiff to assert claims in her
own right, and in her capacity as the class representative of all other persons similarly situated,
and in her capacity as a private attorney general on behalf of the members of the general public.
Umpqua wrongfully charged Plaintiff and the Class Members overdraft fees and Non-Sufficient
Funds fees.
         3.       This class action seeks monetary damages, restitution, and injunctive relief due to
Umpqua’s policy and practice of charging multiple Non-Sufficient Funds Fees (“NSF fees”)
and/or NSF fees followed by an overdraft fee on the same electronic item, a practice which
breaches Umpqua’s contracts with its customers, who include Plaintiff and the members of the
class.
                                               PARTIES
         4.       Plaintiff Shante Hayes is a resident of Portland, Oregon and had a checking
account with Umpqua at all times relevant to the class action allegations.
         5.       Based on information and belief, Defendant Umpqua is and has been a bank with




Page 2 of 27 - Complaint
            Case 3:20-cv-00684-AC       Document 1       Filed 04/27/20     Page 3 of 27




its headquarters located in Portland, Oregon. Umpqua is a “financial institution” within the
meaning of Regulation E (12 C.F.R. § 1005.2(i)).

       6.       Without limitation, defendants DOES 1 through 100, include agents, partners,
joint ventures, subsidiaries and/or affiliates of Umpqua and, upon information and belief, also
own and/or operate Umpqua branch locations. Each of defendants DOES 1 through 100 is a
“financial institution” within the meaning of Regulation E (12 C.F.R. § 1005.2(i)). As used
herein, where appropriate, the term “Umpqua” is also inclusive of Defendants DOES 1 through
100.
       7.       Plaintiff is unaware of the true names of defendants DOES 1 through 100.
Defendants DOES 1 through 100 are thus sued by fictitious names, and the pleadings will be
amended as necessary to obtain relief against defendants DOES 1 through 100 when the true
names are ascertained, or as permitted by law or by the Court.
       8.       There exists, and at all times herein mentioned existed, a unity of interest and
ownership between the named defendants (including DOES) such that any corporate
individuality and separateness between the named defendants has ceased, and that the named
defendants are alter egos in that the named defendants effectively operate as a single enterprise,
or are mere instrumentalities of one another.
       9.       At all material times herein, each defendant was the agent, servant, co-conspirator
and/or employer of each of the remaining defendants, acted within the purpose, scope, and
course of said agency, service, conspiracy and/or employment and with the express and/or
implied knowledge, permission, and consent of the remaining defendants, and ratified and
approved the acts of the other defendants. However, each of these allegations are deemed
alternative theories whenever not doing so would result in a contradiction with the other
allegations.
       10.      Whenever reference is made in this Complaint to any act, deed, or conduct of
Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by or
through one or more of its officers, directors, agents, employees, or representatives who was



Page 3 of 27 - Complaint
         Case 3:20-cv-00684-AC         Document 1       Filed 04/27/20     Page 4 of 27




actively engaged in the management, direction, control, or transaction of Defendant’s ordinary
business and affairs.

       11.     As to the conduct alleged herein, each act was authorized, ratified or directed by
Defendant’s officers, directors, or managing agents.
                                VENUE AND JURISDICTION
       12.     This Court has subject matter jurisdiction over this case, among other reasons,
pursuant to 28 U.S.C. § 1332(d).
       13.     Venue is proper in this District, among other reasons, pursuant to 28 U.S.C. §
1391(b)(1) because Defendant is a resident of this District.
                                   FACTUAL ALLEGATIONS
       14.     Umpqua is a bank with over 350 branches in 5 states and holds approximately $28
billion in assets. For the twelve months ended December 31, 2019, it reported net income of
$354.1 million, up from $316.3 million for the twelve months ended December 31, 2018.
Umpqua offers its consumer banking customers a checking account. Features of an Umpqua
checking account include: the ability to write checks; withdraw money from ATMs; schedule
Automated Clearing House (ACH) transactions (certain recurring payments); a debit card; and,
other types of transactions that debit from a checking account.
       15.     In connection with its processing of debit transactions (debit card, ATM, check,
ACH, and other similar transactions), Umpqua assesses overdraft fees and NSF fees to customer
accounts when it claims to have determined that a customer’s account has been overdrawn.
       16.     Overdraft fees and NSF fees are among the primary fee generators for banks.
According to a banking industry market research company, Moebs Services, in 2018 alone,
banks generated an estimated $34.5 billion from overdraft fees. Further, while since 2000 the
average overdraft transaction is substantially lower and provides much less risk and exposure to
the bank, the average cost of overdraft fees per transaction has gone up from $15 in 2000 to $29
in 2018. Defendant Umpqua has far outpaced this high average banking fee, charging instead a
$35 fee. Furthermore, according to the Consumer Financial Protection Bureau, this is all despite



Page 4 of 27 - Complaint
          Case 3:20-cv-00684-AC          Document 1          Filed 04/27/20   Page 5 of 27




the fact that over 75% of negative balances are cured by the consumer within one week.
https://files.consumerfinance.gov/f/201407_cfpb_report_data-point_overdrafts.pdf

       17.     The high cost of an overdraft fee is usually unfairly punitive. In a 2012 study,
more than 90% of customers who were assessed overdraft fees overdrew their account by
mistake. (May 2012 Pew Charitable Trust report entitled “Overdraft America: Confusion and
Concerns about Bank Practices”, at p. 4). More than 60% of the transactions that resulted in a
large overdraft fee were for less than $50. (June 2014 Pew Charitable Trust report entitled
“Overdrawn”, at p. 8). More than 50% of those who were assessed overdraft fees do not recall
opting into an overdraft program (id. at p. 5), and more than two-thirds of customers would have
preferred the financial institution decline their transaction rather than paying the transaction into
overdraft and charging a very large fee (id. at p. 10).
       18.     Unfortunately, the customers who are assessed these fees are the most vulnerable
customers. Younger, lower-income, and non-white account holders are among those who were
more likely to be assessed overdraft fees. (Id. at p. 1). A 25-year-old is 133% more likely to pay
an overdraft penalty fee than a 65-year-old. (Id. at p. 3). More than 50% of the customers
assessed overdraft fees earned under $40,000 per year. (Id. at p. 4). Non-whites are 83% more
likely to pay an overdraft fee than whites. (Id. at p. 3).
       19.     As a result of banks taking advantage of millions of customers through the unfair
practice of charging overdraft fees through methodologies that maximize the possible number of
expensive overdraft fees to be charged, there has been a substantial amount of litigation over the
past few years. The outcome of these cases has predominantly fallen in favor of plaintiffs with
the banks repaying their customers over one billion dollars for the unlawfully assessed overdraft
fees by way of jury verdicts and settlements.1
       20.     The federal government has also stepped in to provide additional protections to



1
 http://files.consumerfinance.gov/f/documents/CFPB_Arbitration_Agreements_Notice_of_Prop
osed_ Rulemaking.pdf, at p. 74-75.



Page 5 of 27 - Complaint
          Case 3:20-cv-00684-AC          Document 1      Filed 04/27/20     Page 6 of 27




customers with respect to abusive overdraft policies. In 2010, the Federal Reserve Board
enacted regulations giving financial institutions the authority to charge overdraft fees on ATM

and one-time debit card transactions only if the institution first obtained the affirmative consent
of the customer to do so. (12 C.F.R. § 1005.17 (Regulation E’s “Opt-In Rule”)).
        21.     To qualify as affirmative consent, the Opt-In Contract must include, but is not
limited to the following:
                •       The customer must be provided the overdraft policy, including the dollar
                        amount of any fees that will be charged for an overdraft, and the
                        maximum number of fees that can be assessed on any given day (if there is
                        no maximum, that fact must be stated);
                •       The financial institution must state whether alternatives, such as linking
                        the checking account to a secondary account or line of credit, are
                        available.
                •       The opt-in consent must be obtained separately from other consents and
                        acknowledgements;
                •       The consent cannot serve any purpose other than opting into the overdraft
                        program;
                •       The consent cannot be a pre-selected checked box;
                •       The financial institution may not provide different terms for the account
                        depending on whether the customer opted in to the overdraft program.
If the financial institution does not obtain proper, affirmative consent from the customer that
meets all of the requirements of Regulation E’s Opt-in Rule, including fulfilling each of the
above requirements, then it is not permitted to charge overdraft fees on ATM and one-time debit
card transactions. On information and belief, although formal discovery will be required to
confirm this, to the extent that Umpqua engages in a Reg E overdraft program, Umpqua did not
fulfill these prerequisites.
        22.     Further, at all relevant times, on information and belief, Umpqua has had an



Page 6 of 27 - Complaint
         Case 3:20-cv-00684-AC          Document 1       Filed 04/27/20     Page 7 of 27




overdraft and NSF fee program in place for assessing such fees which, inter alia, is: (1) contrary
to the express and implied terms of its contract with members; (2) contrary to Umpqua’s

representations about its overdraft program to its members; and (3) contrary to its members’
expectations regarding the assessment of overdraft fees.
       23.     Umpqua has an improper practice of charging multiple NSF fees, or an NSF fee
followed by an overdraft fee, for the same electronic item. Umpqua charges a $35 fee when an
electronic item is first processed for payment and Umpqua determines that, in its opinion, there
is not enough money in the account to cover the item. Umpqua then charges an additional NSF
fee, or an overdraft fee following the first NSF fee, if the same item is presented for processing
again, even though the account holder took no action to resubmit the transaction for payment.
       24.     This charging of more than one fee for the same item breaches Umpqua’s
Account Agreement. Umpqua’s Account Agreement states at page 6, “If a check, item or
transaction is presented without sufficient funds in your account to pay it, we may, at our
discretion, pay the item (creating an overdraft) or return the item for insufficient funds (non-
sufficient funds - NSF).” (Emphasis added.) It does not state Umpqua may charge “an overdraft
fee and an NSF fee,” but rather states Umpqua may charge, “an overdraft fee or an NSF fee.” It
also states in that same section, “The amounts of the overdraft and NSF fees are disclosed
elsewhere.”
       25.     In the next section of the Account Agreement, still on page 6 and entitled
“Returned Items,” the contract states, “RETURNED ITEMS - If a check or other item you
deposit or cash is returned to us for any reason, at any time, we may debit your account for the
amount of the item. We may also debit your account for any interest you may have provisionally
earned on the item. We also charge you a fee for each returned item.” (Emphasis added.) In
other words, the contract drafted by Defendant itself states “we also charge you a fee,” singular,
not plural “multiple fees” and it says “for each returned item” and does not say “for each
presentment of the item.”
       26.     When the Account Agreement states on page 6, “The amounts of the overdraft



Page 7 of 27 - Complaint
          Case 3:20-cv-00684-AC           Document 1      Filed 04/27/20     Page 8 of 27




and NSF fees are disclosed elsewhere,” in addition to the “Returned Items” section discussed
above, this likely also refers to Umpqua’s Fee Schedule. The Fee Schedule states as follows:




       27.        In other words, to the extent that Umpqua’s Account Agreement arguably might
have been ambiguous on the issue of whether it had contracted with its customers to charge an

NSF fee or Overdraft Fee on a “per item” basis or on a “per each presentment of the item”, the
Fee Schedule clarifies this ambiguity in favor of Umpqua’s customers that Umpqua had
contracted to charge the fee “per item” and not “per each and every presentment of the item” or
“per each retry of the item.” A “re-presentment” or a “retry” of an “item” does not change it into
a new or different “item.” It is still the same “item” being presented by the same merchant in the
same dollar amount, not a new “item.” An electronic item reprocessed after an initial return for
insufficient funds, especially through no action by the customer, cannot and does not fairly
become a new, unique additional “item” for fee assessment purposes.
       28.        Nowhere does the Account Agreement or Fee Schedule state that Umpqua may
charge multiple overdraft or NSF fees per item. The contracts also never have an adjective such
as “debit” in front of the word “item” to arguably create an ambiguity against the customer’s
interpretation.
       29.        Of note, many financial institutions that do engage in this same or similar abusive
practice of charging repeat NSF fees for the same “item” at least at a minimum make this clear in
their Account Agreements, Fee Schedules, or Opt-ins, unlike Defendant. They typically use the
terminology such as “per presentment” or “per each presentment” to make this clear, and often
also add far more in explaining this to be sure it not ambiguous. The following are some
examples from other banks and credit unions that make clear what Umpqua was contractually
required to do, if it was going to engage in charging multiple $35 NSF fees, or overdraft fees
following an NSF fee, for the same item.



Page 8 of 27 - Complaint
          Case 3:20-cv-00684-AC       Document 1       Filed 04/27/20     Page 9 of 27




         30.   Air Academy Federal Credit Union contracts for its NSF fee as follows:
                      “$32.00 per presentment.”
See, https://www.aafcu.com/fees.html (emphasis added) [last visited on or about March 17,
2020].
         31.   Central Pacific Bank contracts unambiguously:

                      Items and transactions (such as, for example, checks and electronic
                      transactions/payments) returned unpaid due to insufficient/non-
                      sufficient (“NSF”) funds in your account, may be resubmitted
                      one or more times for payment, and a $32 fee will be imposed
                      on you each time an item and transaction resubmitted for
                      payment is returned due to insufficient/nonsufficient funds.

See, https://www.cpb.bank/media/1618/fee-001-rev-10-24-2019-misc-fee-schedule.pdf
(emphasis added) [last visited on or about March 17, 2020].
         32.   Community Bank, N.A. unambiguously contracts:


                      You may be charged more than one Overdraft or NSF Fee if a
                      merchant submits a single transaction multiple times after it
                      has been rejected or returned.

See, https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure-
FINAL-1.14.2020.pdf (emphasis added) [last visited on or about March 17, 2020].


         33.   Delta Community Credit Union contracts unambiguously as follows:


                      “$30 per presentment.”

See, https://www.deltacommunitycu.com/home/fees.aspx (emphasis added) [last visited on or
about March 17, 2020]. Further, in its Account Contract, Delta unambiguously states as follows:
                      The Credit Union reserves the right to charge you an
                      overdraft/insufficient funds fee if you write a check or initiate an
                      electronic transaction that, if posted, would overdraw your
                      Checking Account. Note that you may be charged an NSF fee
                      each time a check or ACH is presented to us, even if it was
                      previously submitted and rejected.
See, https://www.deltacommunitycu.com/home/forms/member-savings-services-disclosures-and-
agreements.aspx (emphasis added) [last visited on or about March 17, 2020].
         34.   First Financial Bank contracts unambiguously:

                      Merchants or payees may present an item multiple times for
                      payment if the initial or subsequent presentment is rejected due to
                      insufficient funds or other reason (representment). Each



Page 9 of 27 - Complaint
        Case 3:20-cv-00684-AC         Document 1      Filed 04/27/20    Page 10 of 27




                      presentment is considered an item and will be charged
                      accordingly.”

See, https://www.bankatfirst.com/content/dam/first-financial-
bank/eBanking_Disclosure_of_Charges.pdf (emphasis added) [last visited on or about March 17,
2020].
       35.    First Hawaiian Bank unambiguously contracts:

                      You agree that multiple attempts may be made to submit a returned
                      item for payment and that multiple fees may be charged to you as a
                      result of a returned item and resubmission.

See,
https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FH
B_Online_Services_RXP1.pdf (emphasis added) [last visited on or about March 17, 2020].
       36.    First Northern Credit Union unambiguously contracts its NSF fee as,

       “$22.00 per each presentment and any subsequent representment(s).”

See, https://www.fncu.org/feeschedule/?scpage=1&scupdated=1&scorder=-click_count
(emphasis added) [last visited on or about March 17, 2020.

Further, in its Account Contract, First Northern unambiguously contracts as follows:

                      You further agree that we may charge a NSF fee each time an
                      item is presented for payment even if the same item is
                      presented for payment multiple times. For example, if you
                      wrote a check to a merchant who submitted the payment to us and
                      we returned the item (resulting in a NSF fee), the merchant may re-
                      present the check for payment again. If the second and any
                      subsequent presentments are returned unpaid, we may charge a
                      NSF fee for each time we return the item. You understand this
                      means you could be charged multiple NSF fees for one check
                      that you wrote as that check could be presented and returned more
                      than once. Similarly, if you authorize a merchant (or other
                      individual or entity) to electronically debit your account, such as
                      an ACH debit, you understand there could be multiple
                      submissions of the electronic debit request which could result
                      in multiple NSF fees

See,
(https://www.fncu.org/SecureAsset.aspx?Path=/7/Member_Agreement_November_1_2019.pdf
(emphasis added) [last visited on or about March 17, 2020].

       37.    Glendale Federal Credit Union unambiguously contracts its NSF fee as,

              “$30 per presentment.”




Page 10 of 27 - Complaint
        Case 3:20-cv-00684-AC          Document 1      Filed 04/27/20     Page 11 of 27




See, https://glendalefcu.org/pdf/fees.pdf (emphasis added) [last visited on or about March 17,
2020].
       38.     Klein Bank contracts unambiguously:


                       [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill
                       Payment (electronic or check) is submitted to us for payment from
                       your Bill Payment Account when, at the time of posting, your Bill
                       Payment Account is overdrawn, would be overdrawn if we paid
                       the item (whether or not we in fact pay it) or does not have
                       sufficient available funds; or (2) we return, reverse, or decline to
                       pay an item for any other reason authorized by the terms and
                       conditions governing your Bill Payment Account. We will charge
                       an NSF/Overdraft Fee as provided in this section regardless of
                       the number of times an item is submitted or resubmitted to us
                       for payment, and regardless of whether we pay the item or
                       return, reverse, or decline to pay the bill payment.

See, https://kleinbankonline.com/bridge/disclosures/ib/disclose.html (emphasis added)
[last visited on or about March 17, 2020].
       39.     Liberty Financial contracts its NSF fee unambiguously as:

                       “$27.00 per presentment.”

See, https://liberty.financial/about/fee-schedule/ (emphasis added) [last visited on or about
March 17, 2020].
       40.     Los Angeles Federal Credit Union contracts its NSF fee unambiguously as:

                       “$29 per presentment.”

See, https://www.lafcu.org/pdf/currentfees_bus.pdf (emphasis added) [last visited on or about
March 17, 2020].
       41.     Members First Credit Union contracts unambiguously:

                       We reserve the right to charge an Non-Sufficient Funds Fee (NSF
                       Fee) each time a transaction is presented if your account does not
                       have sufficient funds to cover the transaction at the time of
                       presentment and we decline the transaction for that reason. This
                       means that a transaction may incur more than one Non-
                       Sufficient Funds Fee (NSF Fee) if it is presented more than
                       once…we reserve the right to charge a Non-Sufficient Funds
                       (NSF Fee) for both the original presentment and the
                       representment [.]

See,
http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf
(emphasis added) [last visited on or about March 17, 2020].
       42.     Meriwest Credit Union unambiguously contracts its fee as:




Page 11 of 27 - Complaint
        Case 3:20-cv-00684-AC        Document 1      Filed 04/27/20    Page 12 of 27




                     “$35.00/item per presentment”.

See, https://www.meriwest.com/sites/www.meriwest.com/files/media/consumer_feesched.pdf
(emphasis added) [last visited on or about March 17, 2020].
       43.    Partners 1st Federal Credit Union contracts unambiguously:


                     Consequently, because we may charge a fee for an NSF item
                     each time it is presented, we may charge you more than one fee
                     for any given item. Therefore, multiple fees may be charged to
                     you as a result of a returned item and resubmission regardless of
                     the number of times an item is submitted or resubmitted to us for
                     payment, and regardless of whether we pay the item or return,
                     reverse, or decline to pay the item.

See, https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf (emphasis
added) [last visited on or about March 17, 2020].
       44.    RBC Bank unambiguously contracts:
                     “We may also charge against the Account an NSF fee for each
                     item returned or rejected, including for multiple returns or
                     rejections of the same item.”

See, https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-
Accounts.pdf (emphasis added) [last visited on or about March 17, 2020].
       45.    Regions Bank contracts unambiguously:


                     If an item is presented for payment on your account at a time when
                     there is an insufficient balance of available funds in your account
                     to pay the item in full, you agree to pay us our charge for items
                     drawn against insufficient or unavailable funds, whether or not we
                     pay the item. If any item is presented again after having
                     previously been returned unpaid by us, you agree to pay this
                     charge for each time the item is presented for payment and the
                     balance of available funds in your account is insufficient to pay
                     the item.

See, https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf
(emphasis added) [last visited on or about March 17, 2020].
       46.    Tyndall Federal Credit Union lists its NSF fee as:

                     “$28.00 per presentment (maximum 5 per day).”

See, https://tyndall.org/member_center/document_center/fee_schedule (emphasis added) [last
visited on or about March 17, 2020].
       47.    USE Credit Union contracts unambiguously:

                     “Fees are charged per presentment, meaning the same item is



Page 12 of 27 - Complaint
         Case 3:20-cv-00684-AC          Document 1       Filed 04/27/20      Page 13 of 27




                        subject to multiple fees if presented for payment multiple
                        times.”

See, https://www.usecu.org/home/Files/static/documents/Schedule_of_Fees.pdf (emphasis
added) [last visited on or about March 17, 2020].
        48.     Therefore, if Umpqua wanted to engage in this abusive practice, it was at least

required to state and contract so, as these other financial institutions all do. All these quotations

show that the financial institutions differentiate between an “item” and a “presentment” of an

item when calculating NSF or overdraft fees. Umpqua does not use the term “presentment” in its

contract, but instead says it will only charge a fee “per item.” However, in practice Umpqua

charges the fee “per each presentment of the item” not “per item” as it contracted

        49.     Umpqua’s practice of charging multiple NSF fees, or an overdraft fee following

an NSF fee, for a single item is particularly egregious because, as described, although discovery

will be required to confirm it, on information and belief, Umpqua assesses fees using an

improper calculation of the balance available in a member’s account, causing additional

confusion and ambiguity.

        50.     Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them in accordance with the terms and conditions of the contracts.

        51.     Plaintiff did not and could not have, exercising reasonable diligence, discovered

both that she had been injured and the actual cause of that injury until she met with her attorneys

in or about March 2020. This not only reasonably delayed discovery, but Defendant’s

affirmative representations and actions also equitably toll any statute of limitations, and, also

additionally equitably estop Defendant.

        52.     Therefore, Plaintiff, on behalf of herself and all others similarly situated, seeks

relief as set forth below.

        53.     Plaintiff was harmed by Defendant’s policy and practice of charging multiple fees

on the same item. As stated, Plaintiff entered into contracts with Umpqua during the relevant




Page 13 of 27 - Complaint
        Case 3:20-cv-00684-AC          Document 1      Filed 04/27/20      Page 14 of 27




class periods wherein Umpqua contracted to charge overdraft fees or NSF fees only “per item”

not “per each presentment of an item,” and only “a fee” not “multiple fees.” It will be necessary

to obtain Defendant’s records to determine each instance of such wrongful overdraft or NSF

fees, but Umpqua breached its contracts with Plaintiff by charging multiple NSF fees on the

same item, and by charging an overdraft fee following an NSF fee, at least on the following

occasions. On December 2, 2019, Plaintiff was charged a $35 NSF Fee when a payment she had

attempted to make for insurance in the amount of $144.02 was returned for her supposedly not

having enough money in the account to cover it at the time when she made the payment. She

was again charged an additional $35 NSF Fee for this same item on December 6, 2019, when

Umpqua again refused to pay the same item, but charged an additional NSF fee for rejecting the

item. As a result, Umpqua charged Plaintiff $70 for rejecting this single $144.02 item. As

another example, on April 1, 2019, Plaintiff Hayes was charged a $35 “NSF fee” for a debit item

of $2,218.26 when according to Defendant there supposedly were insufficient funds in the

account to cover the item. Three days later, Umpqua again charged a $35 fee for this same item,

this time deciding to pay the item rather than reject, and charged what it was now calling an

“Overdraft fee” for this same re-presented item. According to Umpqua, Plaintiff was in a

negative balance both times when the item was presented for payment, but rather than pay it the

first time and just charge an “Overdraft Fee,” Umpqua in bad faith elected to reject the item the

first time, and instead charge a second fee when it paid it. This is despite its Account Agreement

stating “an overdraft fee or an NSF fee”. Instead, Umpqua imposed both “an overdraft fee and

an NSF fee.”

       54.     Plaintiff has a reasonable belief that a complete review of Plaintiff’s and

Umpqua’s records will show multiple instances in which Plaintiff was charged multiple overdraft

or NSF fees for the same item and/or were charged fees when there was enough money in the




Page 14 of 27 - Complaint
         Case 3:20-cv-00684-AC          Document 1       Filed 04/27/20      Page 15 of 27




account to cover the transaction, even though Umpqua’s contracts states that “a fee” will only be

charged when an “item” cannot be paid because there is not enough money in the member’s

account. Further, although discovery will be required to confirm, on information and belief

Umpqua uses less than the full amount of money in a customer’s account to determine whether

there are sufficient funds to pay an item, and nowhere does Umpqua state that it would do this.

        55.     Plaintiff was harmed by these practices when she was assessed overdraft fees and
NSF fees when she should not have been. A complete evaluation of Umpqua’s records is

necessary to determine the full extent of Plaintiff’s harm from this practice as well.


                                CLASS ACTION ALLEGATIONS

        56.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        57.     Plaintiff bring this case, and each of her respective causes of action, as a class

action pursuant to Federal Rule of Civil Procedure 23(a)(b)(1), (b)(2) and (b)(3) on behalf of the

following class.

        58.     The “Class” is composed of:
The Repeat NSF Class:
                All United States residents who have or have had accounts with Umpqua
                who incurred an NSF fee more than once for the same item, or an overdraft
                fee following an NSF fee for the same item, during the period beginning six
                years preceding the filing of this Complaint and ending on the date the class
                is certified.
The Repeat NSF Sub-Class:
                All Oregon residents who have or have had accounts with Umpqua who
                incurred an NSF fee more than once for the same item, or an overdraft fee




Page 15 of 27 - Complaint
           Case 3:20-cv-00684-AC        Document 1       Filed 04/27/20      Page 16 of 27




                following an NSF fee for the same item, during the period beginning six years
                preceding the filing of this Complaint and ending on the date the class is

                certified.

          59.   Excluded from the Classes are: (1) any entity in which Defendant has a

controlling interest; (2) officers or directors of Defendant; (3) this Court and any of its

employees assigned to work on the case; and (4) all employees of the law firms representing

Plaintiff and the Class Members.

          60.   This action has been brought and may be properly maintained on behalf of each

member of the Class pursuant to Federal Rule of Civil Procedure 23.

          61.   Numerosity – The members of the Class are so numerous that a joinder of all

members would be impracticable. While the exact number of Class Members is presently

unknown to Plaintiff, and can only be determined through appropriate discovery, Plaintiff

believes that the Classes are likely to include thousands of members based on the fact that

Umpqua has approximately $28 billion in assets and operates approximately 350 branches in 4

states.

          62.   Upon information and belief, Defendants have databases, and/or other

documentation, of its customers’ transactions and account enrollment. These databases and/or

documents can be analyzed by an expert to ascertain which of Umpqua’s members have been

harmed by its practices and thus qualify as Class Members. Further, the Class definition

identifies groups of unnamed plaintiffs by describing a set of common characteristics sufficient

to allow a member of that group to identify himself or herself as having a right to recover. Other

than by direct notice by mail or email, alternatively proper and sufficient notice of this action

may be provided to the Class Members through notice published in newspapers or other

publications.




Page 16 of 27 - Complaint
         Case 3:20-cv-00684-AC         Document 1      Filed 04/27/20     Page 17 of 27




       63.     Commonality – This action involves common questions of law and fact. The

questions of law and fact common to both Plaintiff and the Class Members include, but are not

limited to, the following:

                       a.     Whether, pursuant to the Account Agreement, Defendant

               contracted that it would charge more than one NSF fee for the same item, each

               time that same item was presented or re-presented;

                       b.     Whether, pursuant to the Fee Schedules, Defendant disclosed it

               would charge more than one NSF for the same item, charging an NSF each time

               the same item was re-presented;

                       c.     Whether, pursuant to the Account Agreement, Defendant

               contracted that it would charge an overdraft fee on the same item after already

               having charged an NSF fee on that same item;

                       d.     Whether, pursuant to the Fee Schedule, Defendant disclosed it

               would charge an overdraft fee on the same item after already having charged an

               NSF fee on that same item.

                       e.     Whether the Account Agreement is ambiguous on the issue of

               whether Defendant would charge an NSF Fee, or an overdraft fee following an

               NSF fee, every time the same item was presented;

                       f.     Whether the Fee Schedule is ambiguous on the issue of whether

               Defendant would charge an NSF Fee, or an overdraft fee following an NSF fee,

               every time the same item was presented.

       64.     Typicality – Plaintiff’s claims are typical of all of the members of the Class. The

evidence and the legal theories regarding Defendant’s alleged wrongful conduct committed

against Plaintiff and all of the Class Members are substantially the same because all of the




Page 17 of 27 - Complaint
         Case 3:20-cv-00684-AC         Document 1       Filed 04/27/20     Page 18 of 27




relevant agreements between Defendant and its customers, including the Account Agreement and

Fee Schedules, were identical as to all relevant terms, and also because, inter alia, the challenged

practices of charging customers for overdraft fees or NSF fees are uniform for Plaintiff and all

Class Members. Accordingly, in pursuing her own self-interest in litigating her claims, Plaintiff

will also serve the interests of the other Class Members.

       65.     Adequacy – Plaintiff will fairly and adequately protect the interests of the Class

Members. Plaintiff has retained competent counsel experienced in class action litigation to

ensure such protection. There are no material conflicts between the claims of the representative

Plaintiff and the members of the Class that would make class certification inappropriate.

Plaintiff and her counsel intend to prosecute this action vigorously.

       66.     Predominance and Superiority – The matter is properly maintained as a class

action under Federal Rule of Civil Procedure 23(b)(3) because the common questions of law or

fact identified herein and to be identified through discovery predominate over questions that may

affect only individual Class Members. Further, the class action is superior to all other available

methods for the fair and efficient adjudication of this matter. Because the injuries suffered by

the individual Class Members are relatively small, the expense and burden of individual

litigation would make it virtually impossible for Plaintiff and Class Members to individually

seek redress for Defendant’s wrongful conduct. Even if any individual person or group(s) of

Class Members could afford individual litigation, it would be unduly burdensome to the courts in

which the individual litigation would proceed. The class action device is preferable to individual

litigation because it provides the benefits of unitary adjudication, economies of scale, and

comprehensive adjudication by a single court. In contrast, the prosecution of separate actions by

individual Class Members would create a risk of inconsistent or varying adjudications with

respect to individual Class Members that would establish incompatible standards of conduct for




Page 18 of 27 - Complaint
         Case 3:20-cv-00684-AC          Document 1        Filed 04/27/20      Page 19 of 27




the party (or parties) opposing the Class and would lead to repetitious trials of the numerous

common questions of fact and law. Plaintiff knows of no difficulty that will be encountered in

the management of this litigation that would preclude its maintenance as a class action. As a

result, a class action is superior to other available methods for the fair and efficient adjudication

of this controversy. Absent a class action, Plaintiff and the Class Members will continue to

suffer losses, thereby allowing Defendant’s violations of law to proceed without remedy and

allowing Defendant to retain the proceeds of their ill-gotten gains.

       67.     Plaintiff does not believe that any other Class Members’ interest in individually

controlling a separate action is significant, in that Plaintiff has demonstrated above that her

claims are typical of the other Class Members and that she will adequately represent the Class.

This particular forum is a desirable forum for this litigation because both Defendant resides in

this District. Plaintiff does not foresee significant difficulties in managing the class action in that

the major issues in dispute are susceptible to class proof.

       68.     Plaintiff anticipates the issuance of notice, setting forth the subject and nature of

the instant action, to the proposed Class Members. Upon information and belief, Defendant’s

own business records and/or electronic media can be utilized for the contemplated notices. To

the extent that any further notices may be required, Plaintiff anticipates the use of additional

media and/or mailings.

       69.     This matter is properly maintained as a class action pursuant to Rule 23(b) of the

Federal Rules of Civil Procedure in that:

               a. Without class certification and determination of declaratory, injunctive,

                   statutory and other legal questions within the Class format, prosecution of

                   separate actions by individual members of the Class will create the risk of:

                           1. Inconsistent or varying adjudications with respect to individual




Page 19 of 27 - Complaint
         Case 3:20-cv-00684-AC          Document 1       Filed 04/27/20      Page 20 of 27




                               members of the Class which would establish incompatible

                               standards of conduct for the parties opposing the Class; or

                           2. Adjudication with respect to individual members of the Class,

                               which would as a practical matter be dispositive of the interests of

                               the other members not parties to the adjudication or substantially

                               impair or impede their ability to protect their interests. The parties

                               opposing the Class have acted or refused to act on grounds

                               generally applicable to each member of the Class, thereby making

                               appropriate final injunctive or corresponding declaratory relief

                               with respect to the Class as a whole.

                b. Common questions of law and fact exist as to the members of the Class and

                    predominate over any questions affecting only individual members, and a

                    class action is superior to other available methods of the fair and efficient

                    adjudication of the controversy.

                                   FIRST CAUSE OF ACTION
                                      (Breach of Contract)

        70.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        71.     Plaintiff and each of the Class Members entered into an Account Agreement with

Defendant covering the subject of overdraft and NSF transactions. This contract was drafted by

and is binding upon Defendant.

        72.     Nowhere did the Account Agreement state that Umpqua would assess an

additional NSF fee every time the same electronic item was re-presented for processing or

submitted as a “retry.” Also, nowhere did the Account Agreement state that Umpqua would




Page 20 of 27 - Complaint
          Case 3:20-cv-00684-AC        Document 1       Filed 04/27/20     Page 21 of 27




assess an overdraft fee following an NSF fee on the same item when the same item was re-

presented for processing or submitted as a “retry.” Umpqua wrongfully treated a “retry” as a

new and separate “item” in violation of the terms of the Account Agreement. This also

contradicted its own Fee Schedule which said that an NSF fee or Overdraft fee would be “per

item” not “per each presentment of an item.”

         73.    Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the Account Agreement, except for those they were prevented from performing

or which were waived or excused by Defendant’s misconduct.

         74.    Defendant breached the express and implied terms of the Account Agreement and

Fee Schedule by, inter alia, assessing multiple NSF and overdraft fees for the same electronic

item.

         75.    As a proximate result of Defendant’s breaches, Plaintiff and the Class Members

have been damaged in an amount to be proven at trial and seek relief as set forth in the Prayer

below.

                                SECOND CAUSE OF ACTION
               (Breach of the Implied Covenant of Good Faith and Fair Dealing)

         76.    The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

         77.    Plaintiff and each of the Class Members entered into contracts with Defendant

covering the subject of overdraft transactions, which has been identified herein as the Account

Agreement contract which covers overdraft fees and NSF fees, as well as the Fee Schedule. The

contracts were drafted by and are binding upon Defendant.

         78.    In the contracts, Umpqua promised that it would only assess “a fee” (singular)

when it determined a member did not have enough money in his or her account to cover an




Page 21 of 27 - Complaint
         Case 3:20-cv-00684-AC         Document 1       Filed 04/27/20     Page 22 of 27




“item,” not “multiple fees” for the same “item.” In the Fee Schedule it stated the NSF fee or

overdraft fee would be “per item,” not “per each presentment of an item.” Defendant also

promised that it would only assess “an overdraft or NSF fee,” not both “an overdraft fee and an

NSF fee.”

       79.     Further, good faith is an element of every contract. Whether by common law or

statute, all contracts impose upon each party a duty of good faith and fair dealing. Good faith

and fair dealing, in connection with executing contracts and discharging performance and other

duties according to their terms, means preserving the spirit—not merely the letter—of the

bargain. Thus, the parties to a contract are mutually obligated to comply with the substance of

their contract in addition to its form. Evading the spirit of the bargain and abusing the power to

specify terms, constitute examples of bad faith in the performance of contracts.

       80.     The material terms of the contracts therefore included the implied covenant of

good faith and fair dealing, whereby Defendant covenanted that it would, in good faith and in the

exercise of fair dealing, deal with Plaintiff and each Class member fairly and honestly and do

nothing to impair, interfere with, hinder, or potentially injure Plaintiff’s and the Class Members’

rights and benefits under the contracts.

       81.     Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the contract, except for those they were prevented from performing or which

were waived or excused by Defendant’s misconduct.

       82.     Defendant breached the implied covenant of good faith and fair dealing based,

inter alia, on its practices of assessing multiple overdraft and NSF fees for the same electronic

item. Defendant could easily have avoided acting in this manner by simply changing the

programing in its software to charge only an NSF “per item” as its own Fee Schedule stated it




Page 22 of 27 - Complaint
         Case 3:20-cv-00684-AC           Document 1          Filed 04/27/20   Page 23 of 27




would do. It is undeniable that Umpqua knew the item on which it was charging a second fee

was the same “item” because it itself labeled the second fee as a “retry” fee. Defendant equally

easily could have avoided charging both an overdraft fee following an NSF fee for the same

item, and instead charged only an overdraft fee or an NSF fee, as its Account Agreement stated,

by simply changing the programing in its software to charge only one fee or the other for the

“item”, rather than both fees for the same item. It is undeniable that Umpqua knew the item on

which it was charging a second fee was the same “item” because it itself labeled the second fee

as a “retry” fee.   Finally, Umpqua also acted in breach of the covenant of good faith and fair

dealing when electing to first charge an NSF fee then later followed by an overdraft fee for the

same item, because if it instead had first charged an overdraft fee rathe rthan an NSF fee, the

item could not have been re-presented to generate a second fee since it already would have been

paid. Instead, Plaintiff breached the covenant of good faith by instead first charging the NSF Fee

on the same item it would then pay into overdraft when represented a second time and generating

a second fee. Defendant unilaterally elected to and did program its software to create accounting

gimmicks such as this which would maximize its overdraft and NSF fees. In so doing, and in

implementing its overdraft and NSF fee programs for the purpose of increasing and maximizing

overdraft fees, Defendant executed its contractual obligations in bad faith, depriving Plaintiff and

the Class Members of the full benefit of the contracts.

        83.     As a proximate result of Defendant’s breach of the implied covenant of good faith

and fair dealing, Plaintiff and the Class Members have been damaged in an amount to be proven

at trial and seek relief as set forth in the Prayer below.

                                  THIRD CAUSE OF ACTION
                                 (Unjust Enrichment/Restitution)

        84.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.




Page 23 of 27 - Complaint
          Case 3:20-cv-00684-AC          Document 1       Filed 04/27/20     Page 24 of 27




         85.      As a result of the wrongful misconduct alleged above, Defendant unjustly

received millions of dollars in overdraft and NSF fees.

         86.      Because Plaintiff and the Class Members paid the erroneous overdraft and NSF

fees and repeat NSF fees assessed by Defendant, Plaintiff and the Class Members have conferred

a benefit on Defendant, albeit undeservingly. Defendant has knowledge of this benefit, as well

as the wrongful circumstances under which it was conveyed, and yet has voluntarily accepted

and retained the benefit conferred. Should it be allowed to retain such funds, Defendant would

be unjustly enriched. Therefore, Plaintiff and the Class Members seek relief as set forth in the

Prayer below.

                                  FOURTH CAUSE OF ACTION
                                    (Money Had and Received)

         87.      The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

         88.      Defendant has obtained money from Plaintiff and the Class Members by the

exercise of undue influence, menace or threat, compulsion or duress, and/or mistake of law

and/or fact.

         89.      As a result, Defendant has in its possession money which, in equity, belongs to

Plaintiff and the Class Members, and thus, this money should be refunded to Plaintiff and the

Class Members. Therefore, Plaintiff and the Class Members seek relief as set forth in the Prayer

below.

                                   FIFTH CAUSE OF ACTION
               (Violation of Oregon Unlawful Trade Practices Act, § 646.608, et seq.)
         90.      The preceding allegations are incorporated by reference and re-alleged as if fully
set forth herein.
         91.      Umpqua violated at least the following sections of the Oregon Unlawful Trade
Practices Act, § 646.608:




Page 24 of 27 - Complaint
        Case 3:20-cv-00684-AC           Document 1        Filed 04/27/20      Page 25 of 27




               (e) Represents that real estate, goods or services have sponsorship, approval,
       characteristics, ingredients, uses, benefits, quantities or qualities that the real estate,

       goods or services do not have or that a person has a sponsorship, approval, status,
       qualification, affiliation, or connection that the person does not have.
               (g) Represents that real estate, goods or services are of a particular standard,
       quality, or grade, or that real estate or goods are of a particular style or model, if the real
       estate, goods or services are of another.
               (i) Advertises real estate, goods or services with intent not to provide the real
       estate, goods or services as advertised, or with intent not to supply reasonably expectable
       public demand, unless the advertisement discloses a limitation of quantity.
               (k) Makes false or misleading representations concerning credit availability or the
       nature of the transaction or obligation incurred.
       (m)Performs service on or dismantles any goods or real estate if the owner or apparent
       owner of the goods or real estate does not authorize the service or dismantling.
               (s) Makes false or misleading representations of fact concerning the offering price
       of, or the person’s cost for real estate, goods or services.
               (t) Concurrent with tender or delivery of any real estate, goods or services fails to
       disclose any known material defect or material nonconformity.
               (u) Engages in any other unfair or deceptive conduct in trade or commerce.
       92.     Umpqua’s violations of § 646.608 were willful, and also reckless or knowing, all
as alleged above, and as such Plaintiff and the class members are entitled to actual damages of all
fees they paid in excess of one NSF or overdraft fee on an “item,” and also are entitled to
statutory damages.


                                              PRAYER

       WHEREFORE, Plaintiff and the Class pray for judgment as follows:

       1.      For an order certifying this action as a class action;



Page 25 of 27 - Complaint
         Case 3:20-cv-00684-AC              Document 1     Filed 04/27/20      Page 26 of 27




        2.         For compensatory damages on all applicable claims and in an amount to be

proven at trial;

        3.         For an order requiring Defendant to disgorge, restore, and return all monies

wrongfully obtained together with interest calculated at the maximum legal rate;

        4.         For statutory damages;

        5.         For an order enjoining the wrongful conduct alleged herein;

        6.         For costs;

        7.         For pre-judgment and post-judgment interest as provided by law;

        8.         For attorneys’ fees under the Oregon Unlawful Trade Practices Act, the common

fund doctrine, and all other applicable law; and

        9.         For such other relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff and the Class Members demand a trial by jury on all issues so triable.

Dated: April 26, 2020                            Respectfully submitted,



                                                 By s/ John M. Coletti
                                                 John M. Coletti, OSB No. 942740
                                                 john@paulsoncoletti.com
                                                 Paulson Coletti
                                                 1022 NW Marshall Street, Suite 450
                                                 Portland, OR 97209
                                                 Tel: (503) 226.6361
                                                 Fax: (503) 226.6276
                                                 Richard D. McCune, CA Bar No. 132124*
                                                 Rdm@mccunewright.com
                                                 MCCUNE • WRIGHT • AREVALO LLP
                                                 3281 E. Guasti Road, Suite 100
                                                 Ontario, California 91761
                                                 Telephone: (909) 557-1250
                                                 Facsimile:     (909) 557 1275




Page 26 of 27 - Complaint
        Case 3:20-cv-00684-AC       Document 1      Filed 04/27/20   Page 27 of 27




                                          Taras Kick, CA Bar No. 143379*
                                          Taras@kicklawfirm.com
                                          THE KICK LAW FIRM, APC
                                          815 Moraga Drive
                                          Los Angeles, California 90049
                                          Telephone: (310) 395-2988
                                          Facsimile: (310) 395-2088

                                          Kevin Roddy, NYSBA NO. 652585 *
                                          kroddy@wilentz.com
                                          90 Woodbridge Center Drive, Suite 900
                                          Woodbridge, NJ 07095
                                          Telephone: (732) 636-8000
                                          Facsimile: (732) 726-6686

                                          Attorneys for Plaintiff Shante Hayes and the
                                          Putative Class

                                          *Pro Hac Vice applications to be submitted




                                    Certificate of Filing

       I HEREBY CERTIFY that on the 27th day of April, 2020, I filed this original Complaint
by Electronic Filing:

       Trial Court Administrator
       US District Court
       740 US Courthouse
       1000 SW Third Avenue
       Portland, OR 97204-2902

                                          By s/ John M.Coletti
                                            John M. Coletti, OSB No. 942740
                                            Of Attorneys for Plantiff




Page 27 of 27 - Complaint
